498 F.2d 1092
1974-2 Trade Cases   75,220
Roger C. MYERS, d/b/a Romyco Stereo, Plaintiff-Appellant,v.AMPEX, INC., et al., Defendants-Appellees.
No. 73-3510 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,

431 F.2d 409, PartI.
United States Court of Appeals, Fifth Circuit.
Aug. 21, 1974.
Roger C. Myers, pro se.
Stanley McMurry, Dallas, Tex., for Cap.  Records.
James W. Mehaffy, Beaumont, Tex., for Columbia.
R. Daniel Settle, Fort Worth, Tex., for RCA.
J. Hoke Peacock, II, Beaumont, Tex., for Harry Fox Agency, Inc.
John F. Still, pro se.
Joseph Bonner, Nowata, Okl., for other defendants-appellees.
Before BROWN, Chief Judge, and THORNBERRY and AINSWORTH, Circuit judges.
PER CURIAM:


1
Pursuant to our remand,1 the district court for the Eastern District of Texas has examined Appellant's complaint in his action before the district court for the Western District of Oklahoma.  The district court for the Eastern District of Texas again concluded that Appellant's claim was identical to that dismissed in the Western District of Oklahoma.  We affirm, concluding that the doctrine of direct estoppel bars the claim.2



1
 Myers v. Ampex, Inc., 491 F.2d 1103 (5th Cir. 1974)


2
 See Estevez v. Nabers, 219 F.2d 321 (5th Cir. 1955); 9 Wright & Miller, Federal Practice and Procedure: Civil 2373, at 238-39